Case 8:20-cv-00043-SB-ADS Document 190-5 Filed 05/14/21 Page 1 of 7 Page ID #:2671




Summary Judgment Ex. 1d
        Hoose Declaration - Exhibit 4




                                                                         CFPB-JN-0109467
Case 8:20-cv-00043-SB-ADS Document 190-5 Filed 05/14/21 Page 2 of 7 Page ID #:2672
Case 8:20-cv-00043-SB-ADS Document 190-5 Filed 05/14/21 Page 3 of 7 Page ID #:2673
Case 8:20-cv-00043-SB-ADS Document 190-5 Filed 05/14/21 Page 4 of 7 Page ID #:2674
Case 8:20-cv-00043-SB-ADS Document 190-5 Filed 05/14/21 Page 5 of 7 Page ID #:2675
Case 8:20-cv-00043-SB-ADS Document 190-5 Filed 05/14/21 Page 6 of 7 Page ID #:2676
Case 8:20-cv-00043-SB-ADS Document 190-5 Filed 05/14/21 Page 7 of 7 Page ID #:2677
